EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
General authorization for this Examiner’s amendment was given in an interview with Jonathan L. Scherer (Reg. No. 29,851) on 29 November 2021.
The application has been amended as follows: 
Please amend the following claims:
1. – 36. (canceled).

37. (currently amended) A building structural module comprising:
structural members including a plurality of load-bearing structural columns, each said column comprising a vertical structural member, a top capping plate at a top end of the vertical structural member, and a bottom capping plate at a bottom end of the vertical structural member, and a vertical tie, in which each said vertical tie comprises: 
a top tie assembly, 
a bottom tie assembly, and 
an interconnect member interconnecting said top and bottom assemblies,
wherein: 
the vertical tie is configured to fit within the load-bearing column, 
configured to engage a tool for application of torque,
said bottom tie assembly is configured to engage an underneath module structural column by application of torque to said tool interface and transfer of said torque by the interconnect member, 
said top and bottom tie assemblies are configured so that the bottom tie assembly s with a top tie assembly of [[an]] the underneath module structural column, 
the top tie assembly comprises a fastener which is engageable after operation of the tool, to protrude above the load-bearing structural column, the fastener comprising a bolt or spindle engaging a receiver of the top tie assembly, and said receiver is axially-aligned with the tool interface and is configured to allow the tool to pass through the receiver while engaging the tool interface, whereby the fastener is configured to be engaged with the receiver after removal of the tool,
the top tie assembly comprises the top capping plate and the receiver is connected to the top capping plate,
the bottom tie assembly comprises the bottom capping plate, and said bottom capping plate comprises a through-hole configured to receive said spindle, and 
the top tie assembly comprises a housing containing said axially-aligned receiver and said tool interface 

the building structural module of claim 37, including an upper structural module and a lower structural module, the method comprising: 
connecting a respective said fastener to the top tie assembly of each load-bearing column of the lower module; 
placing the upper module atop the lower module with each fastener inserted in a corresponding bottom tie assembly of the upper module; and 
using access from above the upper module using [[a]] the tool, engaging each top tie assembly of the upper module to tighten each bottom tie assembly of the upper module to each said fastener.

42. – 45. (canceled).

49. (canceled).

51. (new) The structural module as claimed in claim 37, wherein the tie is positioned within the vertical structural member of the load-bearing column.

52. (new) The structural module as claimed in claim 37, wherein the vertical structural member has a box-section configuration.

53. (new) The structural module as claimed in claim 37, wherein the tie is affixed to one or both of said top and bottom capping plates.



The following is the Examiner’s statement of reasons for allowance:
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a building structural module having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim, and the structural configuration capable of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 3 September 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/RODNEY MINTZ/Primary Examiner, Art Unit 3635